Motion to dismiss appeal from decision of Workmen’s Compensation Board which (1) approved the form of the caption of the case on appeal as proposed by the Attorney-General and (2) returned the case to the Attorney-General for prosecution of the appeal. Motion granted, without costs, on the ground that no appeal to this court lies from such a decision (Workmen’s Compensation Law, § 23; cf. Matter of Sparone v General Elcc. Co., 203 App Div 273, 274). Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.